El Juez Asociado Se. Wolf,
emitió la opinión del tribunal
Convenimos, en el presente recurso gubernativo, con el registrador, que en un poder especial para autorizar la venta de una sola finca como de la propiedad del poderdante, no es suficiente para identificar la misma el que se llaga una mera referencia general de que está situada en la Calle de Méndez Vigo, de Mayagüez, no importando cuán amplias sean las palabras confiriendo la autorización para vender tal pro-piedad.
Hasta cierto punto la recurrente, reconoció que el poder era defectuoso pues ofreció al registrador un affidavit que tenía por objeto subsanar el defecto. Hemos resuelto fre-cuentemente que la presentación de un afklavit no es la ma-nera adecuada de "subsanar un defecto existente en un do-cumento público. No creemos que sea de importancia el otro defecto de no acreditarse la procedencia del título, siempre que la finca sea en otra forma suficientemente iden-tificada.
La nota del registrador debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.